Citation Nr: 0201563	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  98-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased ratings for residuals of a shell 
fragment wound to the left wrist, to include retained foreign 
bodies, currently rated, on the basis of limitation of 
motion, as 10 percent disabling, and ulnar neuropathy, 
currently rated as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision that 
denied the veteran a rating in excess of 10 percent for 
service-connected residuals of a shell fragment wound to the 
left wrist, identified as retained foreign body and ulnar 
neuropathy.  The veteran responded with a June 1998 notice of 
disagreement with the rating decision; and the RO issued a 
statement of the case in September 1998.  The veteran filed a 
VA Form 9, Appeal to the Board of Veterans' Appeals, 
perfecting his appeal to the Board, in October 1998.  During 
the pendency of the appeal, in October 2000, the RO granted a 
separate 10 percent evaluation for residual ulnar neuropathy 
of the left upper extremity.  The veteran continued his 
appeal.

In his substantive appeal, the veteran requested a hearing 
before a Member of the Board in Washington, DC.  Such a 
hearing was scheduled for February 6, 2002; however, in a 
January 2002 statement, the veteran indicated that he would 
not be attending his scheduled hearing, and did not request 
another hearing date.  This action is accepted as a 
withdrawal of the request for a Board hearing.  See 38 C.F.R. 
§ 20.702 (2001).  


FINDINGS OF FACT

1.  All necessary notification and development action has 
been accomplished.  

2.  The veteran's shell fragment wound of the left (dominant) 
wrist, with retained foreign bodies and ulnar neuropathy, is 
manifested by objective evidence of limitation of left wrist 
motion and diminished sensory perception, as well as 
subjective complaints of decreased grip strength and pain.  



CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for assignment of a 30 percent evaluation 
for the veteran's service-connected residuals of a shell 
fragment wound to the left wrist (to include retained foreign 
body and ulnar neuropathy) have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71, 4.71a, 
4.124a, Diagnostic Codes 5215 and 8516 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

According to the veteran's service medical records, he 
incurred a shell fragment wound to the left wrist in March 
1967.  Treatment records reflect that the wound was irrigated 
and debrided, with no artery or nerve involvement.  X-rays 
revealed retention of metallic foreign bodies in the left 
wrist region.  The wound healed without incident, but the 
veteran reported left wrist pain thereafter.  He was awarded 
the Purple Heart Medal.  Following the veteran's service 
separation in September 1967, a December 1967 rating decision 
awarded service connection for residuals of a shell fragment 
wound of the left wrist.  

The veteran filed a claim for an increased rating for his 
service-connected residuals of a shell fragment wound to the 
left wrist in July 1997.  The veteran then asserted that his 
left wrist injury prevents his normal use of his left hand, 
impairing his ability to perform such basic tasks as writing 
and gripping objects with full strength.  

In connection with the claim, the RO obtained outstanding VA 
outpatient treatment records.  A July 1997 clinical record 
notes the veteran's complaints of pain and swelling of the 
left wrist, for which he takes medication daily.  Physical 
examination revealed full range of motion of the left wrist 
and digits of the left hand, but decreased sensation.  

In an April 1998 rating decision, the RO denied a rating in 
excess of 10 percent for the residuals of a shell fragment 
wound to the left wrist, with retained foreign body and ulnar 
neuropathy, and the current appeal ensued.  

During a July 2000 VA neurological examination, the veteran 
reported aching and numbness of the fingers of the left hand 
(his dominant hand).  Physical examination revealed no 
obvious deformity, and no motor weakness of the fingers.  The 
examiner noted that some sensory perception was diminished in 
the fourth finger of the left hand, but no deficits in 
agility and motion of the fingers was observed.  The final 
diagnosis was ulnar neuropathy, secondary to a shell fragment 
wound of the left wrist, mild in nature, and with residual 
hypesthesia of the fourth finger.  The examiner offered a 
further assessment that the veteran's neuropathy, in and of 
itself, did not cause significant functional impairment.  

The veteran also underwent VA orthopedic examination in July 
2000.  He then reported pain and limitation of motion of the 
left wrist, and that these symptoms prevent him from 
performing such basic tasks as writing.  On physical 
examination, the veteran's wrist appeared normal, except for 
the presence of a domed cyst that was non-tender and 
asymptomatic.  A healed 1-inch scar was also present on the 
wrist, described as non-disfiguring and asymptomatic.  Motion 
of the wrist was without pain or weakness.  Range of motion 
testing revealed dorsiflexion to 60 degrees, palmar flexion 
to 80 degrees, radial deviation to 10 degrees, and ulnar 
deviation to 10 degrees.  The examiner noted that the 
veteran's grip was strong, without discomfort, and that he 
could touch each finger with his thumb.  X-rays of the left 
wrist revealed no acute bony processes, but foreign bodies 
were present in the lateral aspect of the wrist.  

In October 2000, the RO continued the 10 percent evaluation 
for the left wrist under Diagnostic Code 5215 (specifically, 
for retained foreign bodies), but assigned a separate, 10 
percent evaluation, under Diagnostic Code 8516, for left 
ulnar neuropathy, from July 7, 1997, the date of the 
veteran's claim for increase.  

In October 2001, the RO sent the veteran a letter informing 
him of recent changes in the law and inviting him to submit 
additional evidence.  He replied that same month with a 
written statement indicating he did not have any additional 
evidence to submit.  

II. Legal Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  Except as otherwise provided, these 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  

In this case, the RO has not yet had an opportunity to 
consider the claim for a higher evaluation for the veteran's 
service-connected residuals of a shell fragment wound in 
light of the above-noted change in the law.  Nonetheless, the 
Board determines that the law does not preclude the Board 
from proceeding to an adjudication of the veteran's claim 
without first remanding it to the RO for explicit VCAA 
consideration, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the September 1998 Statement of the Case, 
the October 2000 Supplemental Statement of the Case, and the 
RO's March 2001 letter to the veteran, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and, hence, have been given notice of 
the information and evidence necessary to substantiate the 
claim.  Moreover, pertinent medical treatment records have 
been obtained and associated with the claims file, and the 
veteran has been afforded comprehensive VA examinations in 
connection with the claim on appeal.  Furthermore, as the 
veteran has not identified any additional relevant evidence 
that has not been requested or obtained, there is no 
indication that there is any outstanding evidence that is 
necessary for adjudication of the issue on appeal.  Hence, 
adjudication of the above-referenced issue, without remand to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

Historically, the veteran was awarded service connection, and 
assigned a 10 percent evaluation for residuals of a shell 
fragment wound to the left wrist under Diagnostic Code 5299-
5215, indicating that his disability was evaluated on the 
basis of limitation of motion.  See 38 C.F.R. § 4.27 (2001).  
Diagnostic Code 5215 provides for assignment of a maximum 
schedular rating of 10 percent.  Effective July 7, 1997, the 
veteran also has been granted a separate, 10 percent 
evaluation for ulnar neuropathy of the left upper extremity 
(as a residual of the shell fragment wound to the left 
wrist). 

The Board notes, however, that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In the instant case, the medical evidence reveals that the 
primary residual of the veteran's shell fragment wound to the 
left wrist is ulnar neuropathy.  See July 2000 VA 
neurological examination report.  The RO has granted the 
veteran a separate 10 percent rating under Diagnostic Code 
8516 for ulnar neuropathy, in addition to his 10 percent 
rating under Diagnostic Code 5215 (now specifically for 
retained foreign bodies).  Because, however, the symptoms of 
and extent of impairment resulting from the veteran's 
retained foreign bodies and his ulnar neuropathy do not 
appear to be easily distinguishable, and both diagnostic 
codes are predicated, in whole or in part, on limitation of 
motion of the wrist, the Board finds that assignment of 
separate evaluations for shell fragment wound residuals under 
those two diagnostic codes would appear to violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (2001).  Given that 
fact, and in view of the Board's favorable disposition of the 
appeal, as indicated below, the Board finds that the veteran 
is not prejudiced by the Board's consideration of all of the 
residuals of his shell fragment wound to the left wrist under 
Diagnostic Code 8516.  

Under Diagnostic Code 8516, with respect to the major or 
dominant hand, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the ulnar nerve, a 30 percent 
evaluation is warranted for moderate incomplete paralysis, 
and a 40 percent evaluation is warranted for severe 
incomplete paralysis.  Complete paralysis of the ulnar nerve 
of the major hand warrants a 60 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2001).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2001).  When evaluating a disability of the ulnar 
nerve, factors to be considered include the presence of a 
griffin claw deformity due to flexor contraction of the ring 
and little fingers, very marked atrophy in the dorsal 
interspaces and the thenar and hypothenar eminences, loss of 
extension of the ring and little fingers, an inability to 
spread (or reverse) the fingers, an inability to adduct the 
thumb, and weakness of flexion of the wrist.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2001).  

Considering the medical findings and the veteran's assertions 
in light of the above criteria, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
overall moderate impairment is shown, warranting a 30 percent 
evaluation under Diagnostic Code 8516.  

The July 2000 VA neurological and orthopedic examination 
reports establish that the veteran's ulnar neuropathy results 
in diminished sensory perception in the fourth finger of the 
left hand and some limitation of motion of the left wrist.  
See 38 C.F.R. § 4.71 (establishing normal range of motion of 
the wrist as extension to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees).  VA outpatient treatment records also confirm 
the partial loss of sensation in the left wrist and hand.  
Although the VA neurologist offered an opinion that the 
veteran's neuropathy, in and of itself, did not cause 
significant functional impairment, and the VA orthopedist 
noted that the veteran then had a strong grip, the veteran 
has asserted that his disability is extremely painful and 
interferes with such basic tasks as writing and picking up 
objects.  In view of the objective examination findings, and 
the veteran's repeated, subjective complaints of decreased 
grip strength and pain, and giving the veteran the benefit of 
the doubt (see 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102 (2001)), the Board finds that the criteria 
for a 30 percent evaluation, for overall moderate impairment, 
are met.  In reaching this decision, the Board has considered 
the extent of functional loss, in addition to that shown 
objectively, due to pain and other factors.  See 38 C.F.R. 
§§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).   

The Board notes, however, that the criteria for an evaluation 
in excess of 30 percent for the service-connected disability 
are not met.  The evidence reflects that the veteran has no 
motor weakness associated with the wrist or fingers, and that 
he can touch each finger with his thumb.  No griffin claw 
deformity, muscle atrophy, or limitation of motion of the 
fingers has been noted.  Although some limitation of motion 
of the wrist has been noted, clearly, the veteran has 
retained at least some motion of the left wrist.  Moreover, 
while a retained foreign body has been observed, X-rays have 
revealed no acute bony process.  On these facts, and even 
considering the veteran's complaints, the Board finds that 
the weight of the evidence is against a finding of severe 
impairment resulting from the residuals of the veteran's 
shell fragment wound to the left wrist, and that, thus, a 40 
percent evaluation is not warranted.  As the criteria for the 
next higher, 40 percent, evaluation are not met, it follows 
that the criteria for a 60 percent evaluation likewise is not 
met.  Additionally, there is no indication that the schedular 
criteria are inadequate to evaluate this disability.  See 
38 C.F.R. § 3.321 (2001).

Under these circumstances, the Board concludes that a 30 
percent, but no higher, evaluation for the veteran's service-
connected shell fragment wound of the left wrist, to include 
retained foreign body and ulnar neuropathy, is warranted.  


ORDER

A 30 percent rating for residuals of a shell fragment wound 
to the left wrist is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

